Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a method and system for filling and pressurizing a container with firefighting liquid suppressant, the system comprising:

Adding an amount of the firefighting liquid suppressant to the pressurized receiving container to define a nominal operating head space pressure within the pressurized receiving container, wherein providing the pressurized receiving container includes predetermining the pressure of the nitrogen gas from a calculated weight of nitrogen to saturate a predetermined weight of the firefighting liquid suppressant within the volume and provide the nominal operating head space pressure at ambient temperature, as defined within the context of claim 1 along with all other claim limitations.

A transfer pump coupled to the receiving container and the supply of liquid suppressant for transferring the firefighting liquid suppressant to the receiving container against the internal pressure to define a head space pressure; a first fitting valve configured to selectively isolate the supply of nitrogen gas from the receiving container: and a second fitting valve configured to selectively isolate the supply of liquid 

Adding an amount of the firefighting liquid suppressant to the pressurized receiving container to define a nominal operating head space pressure within the pressurized receiving container, wherein the predetermined weight of nitrogen is a function of an internal volume of the pressurized receiving container, a predetermined weight of the firefighting liquid suppressant, and the nominal operating head space pressure, as defined within the context of claim 22 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753